Response to Arguments
Applicant asserts that the proposed claim amendment would overcome current art rejection because neither Srinivas nor Acharya teach automatically causes configuration of the Wi-Fi network based on the determined load prediction, wherein the configuration includes a plurality of channel selection, bandwidth selection, topology selection of the nodes in the Wi-Fi network, and client associated with the nodes. Examiner respectfully disagrees.
First the examiner submits that combination of cited prior art would disclose configuring various Wi-Fi network configurations including at least a channel selection (see Kulkarni, par 0062), and a bandwidth selection, i.e., adding/removing additional bandwidth/channel (see Acharya, par 0032), a topology selection (see Bostick, par 0087), wherein the Wi-Fi network configuring is based on a determined load prediction (see Acharya, par 0020). Moreover, a newly found art (Nuss of 2017/0094535) also discloses automatically configuring a plurality of Wi-Fi network configurations including channel selection/tuning, power (bandwidth) selection, and client associations with the nodes, i.e., limiting number of clients per node (see Nuss, par 0021-0022).
Thus, the examiner submits that the proposed claim amendment would not place the present application in condition for allowance.


/VIET D VU/Primary Examiner, Art Unit 2448